Title: From William Stephens Smith to Abigail Smith Adams, 1 January 1816
From: Smith, William Stephens
To: Adams, Abigail Smith


				
					My dear Madam,
					Smiths Valley, formed by Lamentation mountain in the County of Madison, nearest post office in the Town of Hamilton, State of new York January 1st. 1815 1816—
				
				Being thus particular, in designating my position I think my friends at Quincy will not hereafter be at a loss where to address their pleasant letters to me, I am induced to be thus minute, by a remark in your letter of the 18th. of november, which I was delighted to receive,—wherein you say, you had contemplated writing to me for some time previous to the receipt of my Letters to The President, but you did not know in what corner of the world to find me, for the gallantries I mentioned, at the several places I visited, being confined to the Ladies of our own family, did not make so conspicuous a figure, as those of some other Knights, celebrated in History.This is the most delicate lash that ever a Gentleman received from the keen pen of a Lady, for his inexcusable silence in not keeping up a correspondence with one, to whom he feels himself under so many obligations, and whose letters abound with instructive observations, and well turned periods. I bow with submission to the rod, will endeavour to mend my ways.—I am however somewhat gratified that my gallantries make no great noise in the World, and are really not censurable, for being confined to our family Circle of Daughters sisters and neices, they cannot excite jealousy even in a Mothers bosom.You will do me the favour to continue to address letters to me here, I was not disposed to travel one thousand miles at this Inclement season of the year, upon a dubious question—The State of new York at the last Congressional election changed twenty of their Representatives and the 17th. district which I represented the three last sessions, exposed me to a contested election, when in the preceding election they gave me a Majority of between 6 and 700 votes, I felt myself complimented; but when by their votes they do not clearly designate the man of their choise, my feelings revolt at strugling to maintain a seat in which I can neither gratify myself, nor Serve my friends—The issue of the decission of the House of Representatives in favour of the claims of the Democratick Candidate, proves the Wisdom of my calculation relative to individual feelings and personal dignity, I however attempted to defend my post by an address—“To the Honourable The Chairman and members of the Committee of elections of the 14th. Congress”—entitled a memorial or Exposition of the case of the case of William S. Smith, Member of the 14th. Congress for the 17th. district of the State of new York—I will send you a copy of this for the amusement of The President and yourself; after detailing the Law of the state of new York, regulating elections, and making references to Vols. Chapter and Sections, I conclude, that, The certificate or Voucher of the heads of the State department testifying the election of the Undersigned and finding  him possessed of the qualifications of the 2d. sec. of the first article of the constitution he must be received and accredited as a Representative from New York and Mr. Willoughby’s claims rejected—Besides, the evidence of the alledged mistake is inadmissable—Inspectors of Elections, ought not to by affidavit to be allowed to contradict their returns of votes made under oath, when the books and ballots whereby the mistake could have been seen are destroyed.—It is dangerous in principle—It is unsafe as a precedent—The Undersigned therefore protests against the claim of Westel Willoughby Junior to his seat in Congress upon the following grounds1st. The nonexistance of the alledged mistake, the evidence thereof being inadmissable and unsatisfactory.2dly: The Certificate of the great officers of State which is conclusive on the legality of the election.3dly: that there is no existing law of Congress providing for the investigation required in this case, and—4thly: That it is inexpedient and impolitick in principle and as a precedent—Well my dear Madam, I suspect for the present, you have got enough on this subject, for myself I am satisfied—But for my Country not—I think the Laws of the State of new York are trampled upon and treated with contempt, by this decission of Congress—The 4th. section of the 4th. article of the Constitution of the United States, declares, that The United States shall guarantee to every State in this Union, a republican form of Government—very good, it is a pitty they had not clearly defined what was then meant by a Republican form of Government, if in the use of the term they meant simply to take in the Vulgar, very good, but if they meant to make such establishments, and subsequently to render null and void, those laws which such Republicks make for the internal administration of their own affairs, let others boast of the independance of State Governments, I shall never dwell in panygerick on them.I receive with pleasure your congratulations on my dear Carolines happy delivery of a Daughter and Abby of a Son, Johnston made his communication to me on the birth with great exultation, De Wint in plain expressions of gratitude and heartfelt satisfaction—In my visit to them I was pleased with their calm domestick arrangements and am satisfied with the appearance of their increasing happiness and their present tenderness and affection—I sent Starp and Ben the last week on a hunt, they were gone four days—and brought home three fine Deer, I wish I could send you a fat saddle—As Dean Swift and Doctor Sheridan Said to Mrs: Whiteway, so I say to you—I have no news, If I had agreable Companions, as pleanty as venison, patridges, woodcocks, Ducks and Hare, this would be a paradise—but I am alone—Give my Love to dear Susan, remember me to Louisa and Hariet Respectfully to The President, and believe me with sincere wishes for many happy returns of the Season to every branch of the family, within the wise arrangements of a Superintending Providence, your grateful and affectionate Son in law 
				
					W: S: Smith
				
				
			